Mr. Chief Justice Breese delivered the opinion of the Court: It is impossible to distinguish this case from that of the Stephenson County Insurance Company v. Dunn, 45 Ill. 211. In all its material features, it is identical with that case, and as in that, we held the summons could not be sent from Livingston county to Stephehson county, to be executed so as to give the court jurisdiction of the person of the defendant; so we must hold here, the summons could not be sent from Mason county to Stephenson county, to be executed. It can make no difference, that, in the first case, it was a suit at law, and in . this case a suit in chancery, the only law applicable to corporations being the act of 1853, the terms of which are imperative, and include all cases. Scates’ Comp. 243. We see no objection to the matter of the bill, or to any proceeding in the cause, save the one herein noticed. In conformity with the decision in the case cited, the judgment must be reversed and the cause remanded. Judgment reversed.